FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 05/31/10 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) Country Shares Value Common Stocks 34.6% Automobiles & Components 0.0%a b,c Harvard Industries Inc. United States 109,618 $ 1,096 Commercial & Professional Services 0.0% b,d VS Holdings Inc. United States 181,875  Energy 1.2% Spectra Energy Corp. United States 92,350 1,847,924 Media 0.5% b Charter Communications Inc., A United States 4,260 153,360 b Dex One Corp. United States 32,496 665,518 818,878 Utilities 32.9% Alliant Energy Corp. United States 85,000 2,731,900 American Electric Power Co. Inc. United States 75,000 2,397,000 Atmos Energy Corp. United States 45,000 1,220,400 CenterPoint Energy Inc. United States 276,600 3,767,292 Consolidated Edison Inc. United States 42,000 1,788,780 Dominion Resources Inc. United States 100,000 3,896,000 Duke Energy Corp. United States 160,000 2,553,600 Edison International United States 75,000 2,427,000 Entergy Corp. United States 50,000 3,753,500 Exelon Corp. United States 70,000 2,702,000 FirstEnergy Corp. United States 50,000 1,760,500 FPL Group Inc. United States 50,000 2,496,500 Great Plains Energy Inc. United States 32,600 572,130 NV Energy Inc. United States 80,000 943,200 PG&E Corp. United States 50,000 2,075,000 Pinnacle West Capital Corp. United States 70,000 2,457,700 PPL Corp. United States 60,000 1,548,600 Progress Energy Inc. United States 45,000 1,736,550 Public Service Enterprise Group Inc. United States 60,000 1,837,800 Sempra Energy United States 48,500 2,231,000 The Southern Co. United States 120,000 3,924,000 Westar Energy Inc. United States 27,300 600,600 Wisconsin Energy Corp. United States 20,000 980,000 Xcel Energy Inc. United States 60,000 1,229,400 51,630,452 Total Common Stocks (Cost $48,434,490) 54,298,350 Preferred Stocks (Cost $214,420) 0.3% Diversified Financials 0.3% e GMAC Inc., 7.00%, pfd., 144A United States 604 454,359 Principal Amountf g Senior Floating Rate Interests 1.1% Materials 0.6% Novelis Corp., U.S. Term Loan, 2.30% - 2.54%, 7/07/14 United States $ 992,376 937,381 Utilities 0.5% h Texas Competitive Electric Holdings Co. LLC, Term Loan, 5.75%, 10/10/14 United States 1,000,000 765,893 Total Senior Floating Rate Interests (Cost $1,784,876) 1,703,274 Quarterly Statement of Investments See Notes to Statements of Investments. Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amountf Corporate Bonds 89.0% Automobiles & Components 3.8% e Cooper-Standard Automotive Inc., senior note, 144A, 8.50%, 5/01/18 United States $ 400,000 $ 396,000 Ford Motor Credit Co. LLC, 7.80%, 6/01/12 United States 2,000,000 2,040,730 senior note, 7.00%, 4/15/15 United States 1,000,000 990,774 senior note, 8.125%, 1/15/20 United States 500,000 501,299 e TRW Automotive Inc., senior note, 144A, 7.25%, 3/15/17 United States 2,000,000 1,950,000 5,878,803 Capital Goods 6.4% e Allison Transmission Inc., senior note, 144A, 11.00%, 11/01/15 United States 2,000,000 2,100,000 Arvinmeritor Inc., senior note, 10.625%, 3/15/18 United States 400,000 411,000 Case New Holland Inc., senior note, 7.125%, 3/01/14 United States 1,000,000 1,005,000 e 144A, 7.75%, 9/01/13 United States 500,000 511,250 Greenbrier Cos. Inc., senior note, 8.375%, 5/15/15 United States 500,000 470,625 e Libbey Glass Inc., senior secured note, 144A, 10.00%, 2/15/15 United States 600,000 625,500 Manitowoc Co. Inc., senior note, 9.50%, 2/15/18 United States 600,000 592,500 Oshkosh Corp., senior note, 8.25%, 3/01/17 United States 200,000 207,000 8.50%, 3/01/20 United States 200,000 208,000 e RBS Global & Rexnord Corp., senior note, 144A, 8.50%, 5/01/18 United States 1,300,000 1,244,750 RSC Equipment Rental Inc./RSC Holdings III LLC, senior note, 9.50%, 12/01/14 United States 1,700,000 1,623,500 e Thermon Industries Inc., senior secured note, 144A, 9.50%, 5/01/17 United States 1,000,000 992,500 9,991,625 Commercial & Professional Services 0.7% e,j JohnsonDiversey Holdings Inc., senior note, 144A, PIK, 10.50%, 5/15/20 United States 1,049,875 1,133,865 Consumer Durables & Apparel 3.5% Jarden Corp., senior sub. note, 7.50%, 5/01/17 United States 2,000,000 1,970,000 Jostens IH Corp., senior sub. note, 7.625%, 10/01/12 United States 400,000 401,950 KB Home, senior note, 6.25%, 6/15/15 United States 700,000 645,750 7.25%, 6/15/18 United States 800,000 740,000 Phillips-Van Heusen Corp., senior note, 7.375%, 5/15/20 United States 200,000 201,000 Standard Pacific Corp., senior note, 8.375%, 5/15/18 United States 400,000 385,000 Visant Holding Corp., senior note, 8.75%, 12/01/13 United States 1,100,000 1,113,750 5,457,450 Consumer Services 5.6% e,J Fontainebleau Las Vegas, 144A, 10.25%, 6/15/15 United States 1,600,000 26,000 Harrahs Operating Co. Inc., senior secured note, 11.25%, 6/01/17 United States 1,500,000 1,582,500 MGM MIRAGE, senior note, 6.875%, 4/01/16 United States 1,200,000 924,000 senior note, 7.50%, 6/01/16 United States 1,200,000 966,000 e senior secured note, 144A, 9.00%, 3/15/20 United States 400,000 403,000 e Norwegian Cruise Line Ltd., senior secured note, 144A, 11.75%, 11/15/16 United States 1,500,000 1,612,500 Pinnacle Entertainment Inc., e senior note, 144A, 8.625%, 8/01/17 United States 500,000 507,500 senior sub. note, 8.25%, 3/15/12 United States 323,000 323,000 senior sub. note, 7.50%, 6/15/15 United States 700,000 654,500 e Shingle Springs Tribal Gaming, senior note, 144A, 9.375%, 6/15/15 United States 700,000 549,500 j Station Casinos Inc., senior note, 7.75%, 8/15/16 United States 1,100,000 75,625 senior sub. note, 6.50%, 2/01/14 United States 100,000 1,375 senior sub. note, 6.875%, 3/01/16 United States 1,200,000 16,500 e Universal City Development, senior note, 144A, 8.875%, 11/15/15 United States 800,000 796,000 Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amountf senior sub. note, 144A, 10.875%, 11/15/16 United States $ 400,000 $ 406,000 8,844,000 Diversified Financials 2.4% CIT Group Inc., senior secured sub. bond, 7.00%, 5/01/17 United States 1,500,000 1,361,250 GMAC Inc., senior note, 6.875%, 8/28/12 United States 2,000,000 1,985,000 sub. note, 8.00%, 12/31/18 United States 500,000 475,000 3,821,250 Energy 14.1% e Antero Resources Finance, senior note, 144A, 9.375%, 12/01/17 United States 1,000,000 985,000 Berry Petroleum Co., senior note, 10.25%, 6/01/14 United States 800,000 856,000 Chesapeake Energy Corp., senior note, 6.25%, 1/15/18 United States 2,000,000 1,995,000 Compagnie Generale de Geophysique-Veritas, senior note, 7.50%, 5/15/15 France 400,000 390,000 7.75%, 5/15/17 France 600,000 573,000 e Consol Energy Inc., senior note, 144A, 8.00%, 4/01/17 United States 300,000 306,375 8.25%, 4/01/20 United States 300,000 307,875 Copano Energy LLC, senior note, 8.125%, 3/01/16 United States 1,000,000 970,000 e Crosstex Energy LP/Crosstex Energy Finance Corp., senior note, 144A, 8.875%, 2/15/18 United States 300,000 297,000 Denbury Resources Inc., senior sub. note, 8.25%, 2/15/20 United States 500,000 518,750 El Paso Corp., senior note, 12.00%, 12/12/13 United States 1,200,000 1,392,000 enterprise Products Operating LLC, junior sub. note, FRN, 7.034%, 1/15/68 United States 1,200,000 1,102,571 e Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom 1,100,000 1,072,500 e General Maritime Corp., senior note, 144A, 12.00%, 11/15/17 United States 700,000 714,875 e Holly Corp., senior note, 144A, 9.875%, 6/15/17 United States 400,000 406,000 e Linn Energy Corp., senior note, 144A, 8.625%, 4/15/20 United States 1,000,000 995,000 Mariner Energy Inc., senior note, 7.50%, 4/15/13 United States 600,000 612,000 MarkWest Energy Partners LP, senior note, 6.875%, 11/01/14 United States 1,500,000 1,440,000 e Martin Midstream Partners LP, senior note, 144A, 8.875%, 4/01/18 United States 400,000 388,000 e OPTI Canada Inc., senior secured note, 144A, 9.00%, 12/15/12 Canada 400,000 404,000 Penn Virginia Resource, senior note, 8.25%, 4/15/18 United States 200,000 197,000 Plains Exploration & Production Co., senior note, 7.625%, 6/01/18 United States 1,900,000 1,781,250 Quicksilver Resources Inc., senior note, 8.25%, 8/01/15 United States 1,500,000 1,470,000 e SandRidge Energy Inc., senior note, 144A, 8.00%, 6/01/18 United States 1,900,000 1,710,000 Tesoro Corp., senior note, 6.50%, 6/01/17 United States 1,500,000 1,342,500 22,226,696 Food & Staples Retailing 0.9% Rite Aid Corp., senior secured note, 9.75%, 6/12/16 United States 1,000,000 1,066,250 SUPERVALU Inc., senior note, 8.00%, 5/01/16 United States 400,000 396,000 1,462,250 Food, Beverage & Tobacco 2.8% e CEDC Finance Corp. International Inc., senior secured note, 144A, 9.125%, 12/01/16 United States 700,000 691,250 e Cott Beverages Inc., senior note, 144A, 8.375%, 11/15/17 United States 700,000 708,750 Dole Food Co. Inc., senior secured note, 13.875%, 3/15/14 United States 676,000 784,160 e JBS USA LLC, senior note, 144A, 11.625%, 5/01/14 United States 1,200,000 1,324,500 e Pinnacle Foods Finance LLC, senior note, 144A, 9.25%, 4/01/15 United States 800,000 802,000 4,310,660 Health Care Equipment & Services 7.4% FMC Finance III SA, senior note, 6.875%, 7/15/17 Germany 1,500,000 1,545,000 e Fresenius US Finance II, senior note, 144A, 9.00%, 7/15/15 Germany 700,000 766,500 HCAInc, senior note, 6.50%, 2/15/16 United States 2,500,000 2,293,750 i senior secured note, PIK, 9.625%, 11/15/16 United States 1,051,000 1,108,805 Tenet Healthcare Corp., senior note, 7.375%, 2/01/13 United States 1,700,000 1,708,500 i United Surgical Partners International Inc., senior sub. note, PIK, 9.25%, 5/01/17 United States 2,000,000 1,995,000 Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amountf g,J US Oncology Holdings Inc., senior note, PIK, FRN, 7.178%, 3/15/12 United States $ 2,397,000 $ 2,178,226 11,595,781 Materials 9.8% e Building Materials Corp. of America, senior note, 144A, 7.50%, 3/15/20 United States 500,000 491,250 CF Industries Holdings Inc., senior note, 6.875%, 5/01/18 United States 600,000 600,000 Freeport-McMoRan Copper & Gold Inc., senior note, 8.375%, 4/01/17 United States 1,500,000 1,633,386 Huntsman International LLC, senior sub. note, 7.875%, 11/15/14 United States 2,000,000 1,920,000 e lneos Group Holdings PLC, senior secured note, 144A, 8.50%, 2/15/16 United Kingdom 1,500,000 1,143,750 e LBI Escrow Corp., senior secured note, 144A, 8.00%, 11/01/17 United States 400,000 408,000 e MacDermid Inc., senior sub. note, 144A, 9.50%, 4/15/17 United States 1,800,000 1,813,500 Nalco Co., senior sub. note, 8.875%, 11/15/13 United States 1,500,000 1,533,750 NewPage Corp., senior secured note, 11.375%, 12/31/14 United States 1,500,000 1,410,000 Novelis Inc., senior note, 7.25%, 2/15/15 Canada 300,000 282,690 11.50%, 2/15/15 Canada 250,000 272,500 Owens-Brockway Glass Container Inc., senior note, 6.75%, 12/01/14 United States 1,500,000 1,511,250 Solo Cup Co., senior secured note, 10.50%, 11/01/13 United States 300,000 306,750 senior sub. note, 8.50%, 2/15/14 United States 1,000,000 927,500 Teck Resources Ltd., senior secured note, 10.75%, 5/15/19 Canada 900,000 1,086,134 15,340,460 Media 10.4% e Cablevision Systems Corp., senior note, 144A, 8.625%, 9/15/17 United States 500,000 505,000 e CCH II LLC/CCH II Capital Corp., senior note, 144A, 13.50%, 11/30/16 United States 1,700,134 1,940,278 e CCO Holdings LLC, senior note, 144A, 8.125%, 4/30/20 United States 400,000 398,000 e Clear Channel Worldwide Holdings Inc., senior note, A, 144A, 9.25%, 12/15/17 United States 200,000 203,500 B, 144A, 9.25%, 12/15/17 United States 600,000 613,500 EchoStar DBS Corp., senior note, 7.125%, 2/01/16 United States 1,500,000 1,477,500 Lamar Media Corp., senior sub. note, B, 6.625%, 8/15/15 United States 2,000,000 1,890,000 LIN Television Corp., senior sub. note, 6.50%, 5/15/13 United States 1,500,000 1,460,625 e Live Nation Entertainment Inc., senior note, 144A, 8.125%, 5/15/18 United States 1,000,000 995,000 e Media General Inc., senior secured note, 144A, 11.75%, 2/15/17 United States 800,000 776,000 k Radio One Inc., senior sub. note, 6.375%, 2/15/13 United States 1,700,000 1,445,000 e Sinclair Television Group Inc., senior secured note, 144A, 9.25%, 11/01/17 United States 1,200,000 1,194,000 e,i Univision Communications Inc., senior note, 144A, PIK, 10.50%, 3/15/15 United States 1,107,756 925,238 e UPC Germany GmbH, senior secured bond, 144A, 8.125%, 12/01/17 Germany 1,200,000 1,193,989 e UPC Holding BV, senior note, 144A, 9.875%, 4/15/18 Netherlands 300,000 304,500 WMG Acquisition Corp., senior secured note, 9.50%, 6/15/16 United States 900,000 936,000 16,258,130 Pharmaceuticals, Biotechnology & Life Sciences 1.1% e Mylan Inc., senior note, 144A, 7.875%, 7/15/20 United States 1,000,000 1,006,250 e Talecris Biotherapeutics Holdings Corp., senior note, 144A, 7.75%, 11/15/16 United States 800,000 784,000 1,790,250 Real Estate 0.9% FelCor Lodging LP, senior secured note, 10.00%, 10/01/14 United States 600,000 603,000 Forest City Enterprises Inc., senior note, 7.625%, 6/01/15 United States 900,000 828,000 1,431,000 Retailing 1.4% Michaels Stores Inc., senior note, 10.00%, 11/01/14 United States 1,500,000 1,546,875 Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amountf e QVC Inc., senior secured note, 144A, 7.50%, 10/01/19 United States $ 700,000 $ 679,000 2,225,875 Semiconductors & Semiconductor Equipment 1.1% e Advanced Micro Devices Inc., senior note, 144A, 8.125%, 12/15/17 United States 300,000 295,875 Freescale Semiconductor Inc., senior note, 8.875%, 12/15/14 United States 1,500,000 1,357,500 1,653,375 Software & Services 2.3% First Data Corp., senior note, 9.875%, 9/24/15 United States 1,300,000 1,059,500 e Sitel LLC, senior note, 144A, 11.50%, 4/01/18 United States 700,000 652,750 SunGard Data Systems Inc., senior note, 9.125%, 8/15/13 United States 400,000 406,000 senior sub. note, 10.25%, 8/15/15 United States 1,400,000 1,422,750 3,541,000 Technology Hardware & Equipment 1.4% Jabil Circuit Inc., senior note, 7.75%, 7/15/16 United States 500,000 513,750 Sanmina-SCI Corp., e,g senior note, 144A, FRN, 3.007%, 6/15/14 United States 700,000 658,000 senior sub. note, 6.75%, 3/01/13 United States 600,000 582,000 senior sub. note, 8.125%, 3/01/16 United States 400,000 383,000 2,136,750 Telecommunication Services 8.2% Crown Castle International Corp., senior bond, 7.125%, 11/01/19 United States 100,000 97,500 senior note, 9.00%, 1/15/15 United States 800,000 845,000 e Digicel Group Ltd., senior note, 144A, 8.875%, 1/15/15 Jamaica 2,000,000 1,945,000 e lntegra Telecom Inc., senior secured note, 144A, 10.75%, 4/15/16 United States 700,000 679,000 Intelsat Bermuda Ltd., senior note, 11.25%, 6/15/16 Bermuda 500,000 530,000 Intelsat Subsidiary Holding Co. Ltd., senior note, 8.50%, 1/15/13 Bermuda 1,500,000 1,518,750 MetroPCS Wireless Inc., senior note, 9.25%, 11/01/14 United States 2,000,000 2,070,000 e New Communications Holdings, senior note, 144A, 8.25%, 4/15/17 United States 200,000 199,000 8.50%, 4/15/20 United States 300,000 297,000 8.75%, 4/15/22 United States 500,000 493,750 Qwest Communications International Inc., senior note, 7.50%, 2/15/14 United States 2,000,000 1,980,000 e SBA Telecommunications Inc., senior note, 144A, 8.25%, 8/15/19 United States 600,000 628,500 e Wind Acquisition Finance SA, senior note, 144A, 12.00%, 12/01/15 Italy 1,500,000 1,552,500 12,836,000 Transportation 1.1% e Ceva Group PLC, senior secured note, 144A, 11.50%, 4/01/18 United Kingdom 1,100,000 1,138,500 e Delta Air Lines Inc., senior secured note, 144A, 9.50%, 9/15/14 United States 500,000 520,000 1,658,500 Utilities 3.7% Ameren Corp., senior note, 8.875%, 5/15/14 United States 800,000 916,280 CMS Energy Corp., senior note, 8.75%, 6/15/19 United States 700,000 767,394 e Dynegy Holdings Inc., senior note, 144A, 7.50%, 6/01/15 United States 1,500,000 1,230,000 NRG Energy Inc., senior note, 7.375%, 2/01/16 United States 1,800,000 1,746,000 1/15/17 United States 200,000 190,500 Texas Competitive Electric Holdings Co. LLC, senior note, A, 10.25%, 11/01/15 United States 1,500,000 1,016,250 5,866,424 Total Corporate Bonds (Cost $140,513,780) 139,460,144 Total Investments before Short Term Investments (Cost $190,947,566) 195,916,127 Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) Shares Short Term Investments (Cost $1,149,906) 0.7% Money Market Funds 0.7% l institutional Fiduciary Trust Money Market Portfolio, 0.00% United States 1,149,906 $ 1,149,906 Total Investments (Cost $192,097,472) 125.7% 197,066,033 Notes Payable (26.8)% (42,000,000 ) Other Assets, less Liabilities 1.1% 1,689,568 Net Assets 100.0% $ 156,755,601 a Rounds to less than 0.1% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At May31, 2010, the value of of this security was $1,096, representing less than 0.01% of net assets. d See Note 4 regarding restricted securities. e Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May31, 2010, the aggregate value of these securities was $51,252,979, representing 32.70% of net assets. f The principal amount is stated in U.S. dollars unless otherwise indicated. g The coupon rate shown represents the rate at period end. h Security purchased on a delayed delivery basis. i Income may be received in additional securities and/or cash. j Defaulted security or security for which income has been deemed uncollectible. k See Note 5 regarding other considerations. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Funds investment manager. The rate shown is the annualized seven-day yield at period end. Franklin Universal Trust Statement of Investments, May31, 2010 (unaudited) (continued) ABBREVIATIONS Selected Portfolio FRN Floating Rate Note PIK Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity and other securities listed on a securities exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities and listed securities for which there is no reported sale are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities may be valued utilizing a market-based approach in which the fundamental characteristics or relationships to similar securities are used to determine the fair value of the security held. Additionally, for certain equity securities, the Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as credit risk, yield spreads, benchmark quotes and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Corporate debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as option-adjusted spreads, credit risk and spreads, benchmark yield curves, coupon rates, maturity and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Senior secured corporate loans with floating or variable interest rates generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers, loan dealers, or financial institutions are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as issuer type, coupon, maturity, weighted average maturity, interest rate spreads and yield curves, cash flow and credit risk/quality analysis in order to estimate the relevant cash flows which are then used to calculate the fair value. The Fund has procedures to determine the fair value of investments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach, which may use prices of recent transactions, various market multiples, book values, and other relevant information for the investment, related assets or liabilities or other comparable assets or liabilities to determine the fair value of the investment. In developing this fair value, the Fund may also give consideration to an income-based approach valuation, which considers anticipated future cash flows of the investment and converts those amounts into a net present value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had a ready market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign security held by the Fund. As a result, variances may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these discrepancies, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Investments in open-end mutual funds are valued at the closing net asset value. 3. INCOME TAXES At May31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Cost of investments $ 192,392,141 Unrealized appreciation $ 17,289,120 Unrealized depreciation (12,615,228 ) Net unrealized appreciation (depreciation) $ 4,673,892 4. RESTRICTED SECURITIES At May31, 2010, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value 181,875 VS Holdings Inc. 12/06/01 $ 181,875 $  Total Restricted Securities (0.00% of Net Assets) 5. OTHER CONSIDERATIONS From time to time, officers, directors or employees of the Funds Investment Manager may have discussions or enter into agreements with issuers, underwriters or creditors committees which, pursuant to the Funds policies and requirements of applicable securities laws, could prevent the Fund from trading in the securities of such company for limited or extended periods of time. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2010, in valuing the Funds assets carried at fair value: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments:a Automobiles & Components $  $  $ 1,096 $ 1,096 Commercial & Professional Services    b  b Diversified Financials  454,359  454,359 Other Equity Investmentsc 54,297,254   54,297,254 Senior Floating Rate Interests  1,703,274  1,703,274 Corporate Bonds  139,460,144  139,460,144 Short Term Investments 1,149,906   1,149,906 Total Investments in Securities $ 55,447,160 $ 141,617,777 $ 1,096 $ 197,066,033 a Includes common and preferred stock. b Includes security determined to have no value at May31, 2010. 0 For detailed industry descriptions, see the accompanying Statement of Investments. At May31, 2010, the reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value, is as follows: Net Change in Unrealized Appreciation Net Change in Balance (Depreciation) Balance at Net Unrealized Net Transfer at End on Assets Beginning of Realized Appreciation Purchases In (Out) of of Held at Period Period Gain (Loss) (Depreciation) (Sales) Level 3 Period End Assets Equity Investments: Automobiles & Components $ 1,096 $  $  $  $  $ 1,096 $  Commercial & Professional Services  a      a  Corporate Bonds 7,216 (718,255 ) 714,387 (3,348 )    Total $ 8,312 $ (718,255 ) $ 714,387 $ (3,348 ) $  $ 1,096 $  a includes security determined to have no value at May31, 2010. 7. NEW ACCOUNTING PRONOUNCEMENTS In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Fund believes the adoption of this Accounting Standards Update will not have a material impact on its financial statements. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date July 27, 2010
